Citation Nr: 1522623	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  04-27 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a mental disorder to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1977 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for memory loss and depression due to head trauma.

In February 2005, the Board remanded the claim to provide the Veteran with a requested hearing.  In June 2005, the Veteran testified during a hearing at the RO before a Veterans Law Judge, and a transcript of the hearing is of record.  In December 2006, the Board remanded the claim to the RO for additional development.

In January 2008, the Board notified the Veteran that the Veterans Law Judge who conducted the June 2005 hearing was no longer employed at the Board and he had the right to another Board hearing.  In February 2008, he indicated that he wanted a hearing before a different Veterans Law Judge and, in March 2008, the Board remanded his claim to the RO to comply with his request.  However, in May 2008, the Veteran withdrew, in writing, his prior request for a new Board hearing.

In an August 2008 decision, the Board denied entitlement to service connection for residuals of head trauma.

The Veteran appealed the Board's August 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2009 Joint Motion for Vacatur and Remand, the Veteran and the VA General Counsel moved to vacate the Board's decision and remand the matter to the Board.  The Court granted the motion, and the case was returned to the Board.

In a November 2009 decision, the Board granted service connection for scar residuals of a head trauma.  At that time, the Board remanded the remaining matter on appeal for further development.

In a March 2011 decision, the Board denied entitlement to service connection for residuals of head trauma other than scars.

The Veteran appealed, pro se, the Board's March 2011 decision to the Court.  In that litigation, the VA General Counsel filed a motion for an order to vacate and remand the March 2011 Board decision.  In an August 2011 Order, the Court granted the motion to vacate and remand the case to the Board.

In June 2012, the Board again remanded the claim to the RO to request treatment records from a private physician identified by the Veteran.  In correspondence received in July 2012, the Veteran directed VA to make a decision without the records.

Most recently, in a February 2013 decision, the Board denied entitlement to service connection for residuals of head trauma.

The Veteran appealed the Board's February 2013 decision to the Court.  Subsequently, VA's General Counsel requested the Court to affirm that decision, and in an August 2014 Memorandum Decision, the Court affirmed the February 2013 Board decision in part and remanded for additional development, as is detailed below.  The case was again returned to the Board.

Consistent with the Court's August 2014 Memorandum Decision, the Board recharacterized the appeal as encompassing the issue on the title page.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2014 Memorandum Decision, the Court affirmed the February 2013 Board decision denying service connection for traumatic brain injury residuals.  Additionally, the Court found that there was a reasonably raised claim of service connection for a mental disorder, to include PTSD and depression, as due to an in-service head injury or in-service personal assault, and thus, the Court found that remand for further development is warranted.

The Court stated that "probative record evidence showed a reasonably raised claim for service connection for a mental disorder to include PTSD and depression, stemming not only from the [V]eteran's in-service head injury but also from the in-service personal assault incident."  The Court also stated that "the Board was obligated to fully develop the claim, including remanding for a more fully informed VA examination if necessary."  Therefore, the Board finds that the Veteran should be afforded a VA examination on remand, addressing a mental disorder, to include PTSD and depression, and addressing whether any such mental disorder is related to service.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 U.S.C.A. § 3.159(c)(4)(i) (2014).

Furthermore, in correspondence received in December 2014, the Veteran submitted additional evidence, to include internet articles, and specifically requested that his case be sent to the AOJ for review of this additional evidence.  See 38 C.F.R. § 20.1304(c) (2014).

In light of the remand, relevant ongoing VA medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Request relevant updated VA treatment records.

2.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA psychiatric examination to determine whether the Veteran has a current psychiatric disorder, specifically to include consideration of PTSD and depression, and whether any such disorder is related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results should be reported.

Following review of the claims file and examination of the Veteran, the examiner should opine whether any diagnosed psychiatric disorder at least as likely as not (50 percent probability or greater) had its onset in service or is otherwise related to service, to include the Veteran's in-service assault and head injury.  The examiner should provide the reasoning for the conclusions reached.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

